DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2017/10630855.6, filed on 07/28/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“an analyzing module configured to” in claim 10
“a first slant value acquisition module configured to” in claim 10
“a correction value acquisition module” in claim 10
“a difference value calculation module in claim 10
“a determining module” in claim 10
“a background eliminating module configured to” in claim 11
“a setting module configured to” in claim 11
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims limitations “an analyzing module configured to” in claim 10, and “a first slant value acquisition module configured to” in claim 10, and “a correction value acquisition module” in claim 10, and “a difference value calculation module in claim 10, and “a determining module” in claim 10, and “a background eliminating module configured to” in claim 11, and “a setting module configured to” in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no further structure given in the specification that further defines the limitations being reviewed under 112(f). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 5-6, 10, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US Patent 6,415,064).
Regarding claim 1, Oh teaches a method for acquiring slant value of a slant image, wherein the slant image is a rectangle (where the method is “According to another aspect of the present invention, there is provided a skew correction method for correcting a one-page copy read and stored in skewed condition”, where in Fig. 1 and 3 show a rectangular document being scanned, column 2 lines 26-28 & Fig 1 and 3); the method for acquiring slant value comprises: analyzing the slant image and acquiring coordinate information of a plurality of boundary lines of the slant image (where acquiring coordinate information is “The method includes the steps of: counting the number of pixels in a main-scanning direction until copy discriminating data are met,”, column 2 lines 28-31 & Fig 1-2); acquiring first slant values of the boundary lines based on the coordinate information (where acquiring first slant values is “sensing a skew direction of the copy using the counted number of pixels; reading skew correction data corresponding to the difference between the number of pixels of the two spots in the main-scanning direction;” and “However, as shown in FIG. 3, if the copy is transmitted in skewed form, a discrimination between the space portion and the read line is hard to be achieved. Thus, an unspecified large number of ones and zeros appear in the image data throughout the copy” the boundary lines are the read lines that can contain text detected by the invention, column 2 lines 31-33 and column 4 lines 54-60); acquiring a correction value; calculating difference values between the first slant values and the correction value respectively to acquire the minimum difference value (where calculating the correction value and calculating the difference is “Preferably, the skew correction data include: a pixel interval for determining the number of pixels to be read in the main-scanning direction from the data stored in the read data storing unit according to the difference between the number of pixels of the two spots in the main-scanning direction”, column 2 lines 35-40 & 50-59); determining the first slant value corresponding to the minimum difference value as the slant value of the slant image (where determining slant value is “Preferably, the step of correcting the skew corrects the skew by reading a pixel corresponding to the coordinates where the number of pixels in the main-scanning direction moved one sub-scanning line along the skew direction during repetition of said pixel interval if the number of times of repeat is "0", and by repeatedly reading said pixel interval according to the number of times of reading and reading the pixel corresponding to the coordinates where the number of pixels in main-scanning direction moved one sub-scanning line along the skew direction if the number of times of repeat is other than "0", and the number of times of repetition+1 reads the pixel corresponding to the coordinates where the number of pixels moved one sub-scanning line along the skew direction during running of the pixel interval+1.”, column 2 lines 60-67 & column 3 lines 1-17).
Regarding claim 2, Oh teaches the method for acquiring slant value of a slant image of claim 1, wherein the analyzing the slant image and acquiring coordinate information of a plurality of boundary lines of the slant image includes: performing binarization to the slant image to acquire a binary image (where performing binarization is “However, as shown in FIG. 3, if the copy is transmitted in skewed form, a discrimination between the space portion and the read line is hard to be achieved. Thus, an unspecified large number of ones and zeros appear in the image data throughout the copy. As a result, a high compression rate may not be obtained, even when the binary image data are coded”, where Fig. 3 is the image conversion into binary image data, column 4 lines 32-60 and Fig. 3); detecting the binary image based on Hough line segment detection algorithm to acquire the coordinate information of the plurality of boundary lines (where detecting based on Hough line segment is “First, as shown in FIG. 5, a vertical line V is drawn in the sub-scanning direction on the image, and skew detection points D[0] to D[n] are produced where the vertical line V meets the black pixels of the image. Then, a horizontal line H is drawn in the main-scanning direction, passing through a skew detection point”, column 5 lines 7-31 & Fig 3 and 5-6).
Regarding claim 5, Oh teaches the method for acquiring slant value of a slant image of claim 1, wherein the slant image includes a plurality of elements arranged sequentially (where the sequential elements are the sub scanning lines in Fig. 10), and the sorting direction of the elements is the same as the length direction or width direction of the slant image (in Fig 10, the sub scanning lines are shown to be in the same scanning direction as the main-scanning direction of the copy); the acquiring a correction value includes: analyzing the slant image and extracting a plurality of element regions, wherein the element regions are regions containing a single element (where the element region is “Referring to FIG. 10 which illustrates a copy tilting to the left, the number of black pixels counted along the sub-scanning line (a) is x1 and the number of black pixels counted along the sub-scanning line (b) is x2.”, where sub scanning line a and b are example element regions, column 6 lines 63-67 and column 7 lines 1-10 & Fig 10); determining the two adjacent element regions (where the two adjacent element regions is sub scanning line a and b in Fig. 10); determining all second slant values, the second slant values are the values of the straight lines connecting the two adjacent element regions (where the second slant values are “Referring to FIG. 10 which illustrates a copy tilting to the left, the number of black pixels counted along the sub-scanning line (a) is x1 and the number of black pixels counted along the sub-scanning line (b) is x2”, where x1 and x2 are distances from the black pixels, column 6 lines 63-67 and column 7 lines 1-10 & Fig 10); analyzing and calculating all the second slant values to acquire the correction value (where acquiring correction value is “If the difference between the number of pixels of the two sub-scanning lines is 22, the pixel interval(n) is 4, and the number of repetition times (m) is 2, as shown in lookup table data (FIG. 9) stored in the lookup table data storing unit 840. When a correction regarding the sub-scanning line is performed according to such correction data, it should be controlled in such a manner that the displacement of the sub-scanning line is a decrease by one line if the pixels at the main-scanning line increase by four, and after such a process repeats twice, the displacement of the sub-scanning line is a decrease by one line if pixels at the main-scanning line increase by five.”, column 6 lines 63-67 and column 7 lines 1-10 & Fig 9-10 and 15A-B).
Regarding claim 6, Oh teaches the method for acquiring slant value of a slant image of claim 5, wherein analyzing and calculating all the second slant values to acquire the correction value includes: clustering all the second slant values to acquire a plurality of slant value clusters (where clustering slant values is “First, as shown in FIG. 5, a vertical line V is drawn in the sub-scanning direction on the image, and skew detection points D[0] to D[n] are produced where the vertical line V meets the black pixels of the image.”, column 5 lines 6-16 and Fig. 5); acquiring the slant value cluster with the greatest weight (where acquiring slant value with greatest weight is “while the horizontal line drawn on a copy consisting of drawings and characters may meet less black pixels.”, wherein less black pixels means the horizontal line contains more text than space, column 5 lines 17-24); calculating mean values of the slant value cluster with the greatest weight to acquire the correction value (where calculating mean values is “Therefore, it is required to calculate an average skew correction angle among the skew detection points D[0] to D[n].”, column 5 lines 17-24).
Regarding claim 10, Oh teaches a device for acquiring slant value of a slant image, wherein the slant image is a rectangle (where the device is “A skew correction apparatus and method enhance transmission efficiency or recognition efficiency in facsimile transmissions or optical character recognition (OCR) by correcting the format of the copy which is input and read in a skewed manner”, where in Fig. 1 and 3 show a rectangular document being scanned, abstract and Fig 1 and 3); the device comprises: an analyzing module configured to analyze the slant image and acquire coordinate information of a plurality of boundary lines of the slant image (where the analyzing module is “The reading unit reads one page of the copy and stores the read data into a read data storing unit 810. A counter 820 counts the number of pixels in the main-scanning direction until copy discriminating data are met, starting from two spots of the data stored in the read data storing unit 810 in the sub-scanning direction.”, column 5 lines 51-59 and Fig. 8); a first slant value acquisition module configured to analyze and calculate each coordination information respectively to acquire first slant values of each of the boundary lines (where the first slant acquisition module is “Then, processing unit 830 senses the skew direction by calculating the difference between the black pixels of the two spots in the main-scanning direction (step S144)”, column 6 lines 37-39 and Fig. 8); a correction value acquisition module configured to acquire correction value (where the correction value acquisition module is “After the skew direction is sensed, the skew correction data with respect to the difference of the number of pixels between two spots (i.e., lookup data) are read from the lookup table data storing unit 840 (step S145)”, column 6 lines 49-52 and Fig. 8); a difference value calculation module configured to calculate  (where the difference value calculation module is “A processing unit 830 corrects the skew by sensing a skew direction of the copy according to a selected rule using the difference between the number of pixels of the two spots in the main-scanning direction, and reading by line units the converted coordinates from the read data storing unit 810 according to the skew correction data stored in the lookup table data storing unit 840”, where the processing unit calculates the difference from the slant values from the pixels and the correction data from the lookup table, column 5 lines 63-67 and column 7 lines 1-6 and Fig. 8); a determining module configured to determine the first slant value corresponding to the minimum difference value as the slant value of the slant image (where the determining module is “A processing unit 830 corrects the skew by sensing a skew direction of the copy according to a selected rule using the difference between the number of pixels of the two spots in the main-scanning direction, and reading by line units the converted coordinates from the read data storing unit 810 according to the skew correction data stored in the lookup table data storing unit 840”, where the difference obtain by the processing unit is the value that senses a skew direction, column 5 lines 63-67 and column 7 lines 1-6 and Fig. 8).
Regarding claim 12, Oh teaches a terminal, comprising a memory (where the memory is “The reading unit reads one page of the copy and stores the read data into a read data storing unit 810.”, column 5 lines 51-60, Fig. 8 element 810), a processor (where the processor is “As described above, the present invention has advantages in that cost can be curtailed by performing corrections on skew angle using a low cost processor through a simplified skew correction procedure”, column 8 lines 5-11 Fig.8 element ), and a computer program stored in the memory and executable on the processor (where the computer program is “A lookup table data storing unit 840 stores skew correction data corresponding to a difference between the number of pixels of the two spots in the main-scanning direction, which is counted by the counter 820.”, column 5 lines 63-67), wherein the processor (where acquiring coordinate information is “The method includes the steps of: counting the number of pixels in a main-scanning direction until copy discriminating data are met,”, column 2 lines 28-31 & Fig 1-2); acquiring first slant values of the boundary lines based on the coordinate information (where acquiring first slant values is “sensing a skew direction of the copy using the counted number of pixels; reading skew correction data corresponding to the difference between the number of pixels of the two spots in the main-scanning direction;”, column 2 lines 31-33); acquiring a correction value; calculating difference values between the first slant values and the correction value respectively to acquire the minimum difference value (where calculating the correction value and calculating the difference is “Preferably, the skew correction data include: a pixel interval for determining the number of pixels to be read in the main-scanning direction from the data stored in the read data storing unit according to the difference between the number of pixels of the two spots in the main-scanning direction”, column 2 lines 35-40 & 50-59); determining the first slant value corresponding to the minimum difference value as the slant value of the slant image (where determining slant value is “Preferably, the step of correcting the skew corrects the skew by reading a pixel corresponding to the coordinates where the number of pixels in the main-scanning direction moved one sub-scanning line along the skew direction during repetition of said pixel interval if the number of times of repeat is "0", and by repeatedly reading said pixel interval according to the number of times of reading and reading the pixel corresponding to the coordinates where the number of pixels in main-scanning direction moved one sub-scanning line along the skew direction if the number of times of repeat is other than "0", and the number of times of repetition+1 reads the pixel corresponding to the coordinates where the number of pixels moved one sub-scanning line along the skew direction during running of the pixel interval+1.”, column 2 lines 60-67 & column 3 lines 1-17).

	Regarding claim 16, the limitations have been taught above in claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Patent 6,415,064) as applied to claim 1 and 12 above, and further in view of Crabtree et al. (US Patent 5,937,084).
	Regarding claim 3, Oh teaches the method for acquiring slant value of a slant image of claim 1. Oh does not teach wherein the slant image is an ID card photograph; the acquisition of correction value includes: analyzing the ID card photograph and extracting all single-character regions, the single-character region is an affine invariant region containing a single character; grouping all the single-character regions to form a plurality of single-character region groups, wherein the distance between any two adjacent single-character regions in a single-character region group is smaller than a first predetermined threshold; acquiring the single-character region group with the largest length; acquiring slant values of the line segment connecting the first and the last single-character region in the single-character region group with the largest length, and determining the slant value of the connecting line segment as the correction value.
	Crabtree teaches wherein the slant image is an ID card photograph (where ID card is “The information to be extracted could be from the customer's check or from his identification card (i.e. driver's license)”, column 1 lines 12-32); the acquisition of correction value includes: analyzing the ID (where extracting single-character regions is “For constrained documents, the document analysis may sort through various models to determine the exact type of document and then extracts the relevant fields which are sent for optical character recognition (OCR)” OCR recognizes single-character regions, or letters, column 2 lines 35-51); grouping all the single-character regions to form a plurality of single-character region groups, wherein the distance between any two adjacent single-character regions in a single-character region group is smaller than a first predetermined threshold (where creating single-character region groups is “The Document Feature Extractor 105 identifies the four corners of a rectangle that enclose individual document features. Features that are positioned close to one another or of the same type may be clustered into a single feature. For example, characters that compose an individual machine print word may be grouped into a single machine print feature, as well as multiple machine print words that are located close together within the document” where the inventions is boxing together single-character regions, or letters, into groups, or words, column 3 lines 45-56); acquiring the single-character region group with the largest length (where finding the longest single-character region group is “Document classification is divided into two parts: training and run-time. During system training, immediate features such as machine print, hand print, vertical lines and horizontal lines are extracted from a set of sample documents using the Document Feature Extractor 105. A set of indirect features are then computed based on the set of immediate features. Indirect features are created by putting together immediate features. A list of indirect features may include: image width, document boundary width, horizontal line total length, horizontal line total count, horizontal line average length, vertical line total length, vertical line total count, vertical line average length, machine print total area, machine print total count, machine print average area, hand print total area, hand print total count, hand print average area, machine print vs. hand print area ratio, machine print vs. hand print count ratio, machine print vs. hand print average area ratio, and total number of boxes.”, column 4 lines 56-67 and column 5 lines 1-6); acquiring slant values of the line segment connecting the first and the last single-character region in the single-character region group with the largest length, and determining the slant value of the connecting line segment as the correction value (where determining the slant value of a single-character region group is “Document classification is divided into two parts: training and run-time. During system training, immediate features such as machine print, hand print, vertical lines and horizontal lines are extracted from a set of sample documents using the Document Feature Extractor 105. A set of indirect features are then computed based on the set of immediate features. Indirect features are created by putting together immediate features. A list of indirect features may include: image width, document boundary width, horizontal line total length, horizontal line total count, horizontal line average length, vertical line total length, vertical line total count, vertical line average length, machine print total area, machine print total count, machine print average area, hand print total area, hand print total count, hand print average area, machine print vs. hand print area ratio, machine print vs. hand print count ratio, machine print vs. hand print average area ratio, and total number of boxes” where the slant values are the features values the invention collects on the text boxes, column 4 lines 56-67 and column 5 lines 1-6).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Crabtree’s teachings with Oh’s invention because Crabtree teaches the advantage of being to use all text information from a document, regardless of form (see column 1 lines 45-67 and column 2 lines 1-23 for the problems in the art and column 2 25-52 for the solution).
	Regarding claim 4, Crabtree teaches the method for acquiring slant value of a slant image of claim 3, wherein grouping all the single-character regions to form a plurality of single-character region groups includes: acquiring first single-character regions (where acquiring first-single character regions is “Document classification is divided into two parts: training and run-time. During system training, immediate features such as machine print, hand print, vertical lines and horizontal lines are extracted from a set of sample documents using the Document Feature Extractor 105. A set of indirect features are then computed based on the set of immediate features. Indirect features are created by putting together immediate features. A list of indirect features may include: image width, document boundary width, horizontal line total length, horizontal line total count, horizontal line average length, vertical line total length, vertical line total count, vertical line average length, machine print total area, machine print total count, machine print average area, hand print total area, hand print total count, hand print average area, machine print vs. hand print area ratio, machine print vs. hand print count ratio, machine print vs. hand print average area ratio, and total number of boxes”, where single-characters are letters, column 4 lines 56-67 and column 5 lines 1-6); acquiring all second single-character regions whose distances are less than the first predetermined threshold from the first single-character regions (where collecting nearby single-character regions is “Horizontal Grouping. This knowledge source groups machine print and hand print tokens that are located close together on the x-axis, and are approximately at the same location on the y-axis. Objects representing lines of text or partial lines of text are the output of this knowledge source. Vertical Grouping. This knowledge source groups machine print tokens, hand print tokens, and groups of machine print or hand print tokens that are related according to there location on the x-axis and y-axis. This knowledge source may eventually be implemented as multiple knowledge sources that search exclusively for different groupings of text, such as columns of text or blocks of text. Objects representing blocks of text or columns of data are the output of this knowledge source”, where the grouping of letters is based on other closer letters in the x-axis and y-axis, column 14 lines 12-25); until acquiring all the nth single-character regions with distances less than the first predetermined threshold from the (n-1)th single-character regions; wherein n is greater than 2, and from the first single-character regions, the second  (where acquiring all nearby single-character regions is “Horizontal Grouping. This knowledge source groups machine print and hand print tokens that are located close together on the x-axis, and are approximately at the same location on the y-axis. Objects representing lines of text or partial lines of text are the output of this knowledge source. Vertical Grouping. This knowledge source groups machine print tokens, hand print tokens, and groups of machine print or hand print tokens that are related according to there location on the x-axis and y-axis. This knowledge source may eventually be implemented as multiple knowledge sources that search exclusively for different groupings of text, such as columns of text or blocks of text. Objects representing blocks of text or columns of data are the output of this knowledge source” where the invention is collecting all nearby groups based on the distance collected on the x –axis or y-axis, column 14 lines 12-25); determining the first single-character regions, the second single-character regions till the nth single-character regions as one single-character region group (where determining a single-character region group is “The Document Feature Extractor 105 identifies the four corners of a rectangle that enclose individual document features. Features that are positioned close to one another or of the same type may be clustered into a single feature. For example, characters that compose an individual machine print word may be grouped into a single machine print feature, as well as multiple machine print words that are located close together within the document” where the inventions is boxing together single-character regions, or letters, into groups, or words, column 3 lines 45-56).
	Regarding claims 14 through 15, the limitations of these claims are taught above in claim 3 through 4 respectively. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Patent 6,415,064) as applied to claim 1 and 5 above, and further in view of Wayner et al. (US Patent 6,373,997).

Wayner teaches wherein analyzing the slant image and extracting a plurality of element regions includes: analyzing the slant image and extracting all maximally stable extremal regions (where extracting maximally stable extremal regions is “In text, for example, lines in the skew direction will either pass through the center of a line of text, with many black pixels, or through a region between lines of text, with only a few black pixels from ascenders and descenders, resulting in a large variance. Data indicating the initial direction with the largest sum of squares can be provided as the first approximation”, column 2 lines 15-58); filtering out non-element regions from all the maximally stable extremal regions to obtain a plurality of element regions (where filtering out non-element regions is “If the connected components within the characters include pixels of a first color, such as black, and the background is of a second color, such as white, then these distances can be measured between edge pixels, which can be pixels of either color that have at least one neighbor of the other color”, where the invention is not measuring distance where a character does not have a neighbor character, column 2 lines 15-58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Wayner’s teachings with Oh’s invention because Wayner’s teachings are taught to be more precise with the technique repeated numerous times (see column 1 lines 34-56). Therefore it would have been prima facie obvious to one of ordinary skill in the art.

Wayner teaches wherein if the slant image is a rectangle, the acquiring a correction value includes: clustering a plurality of the first slant values acquired so as to acquire two clusters both with variance yields smaller than the predetermined variance yield (where acquiring two clusters of slant values is “In an image of text, the first approximation can be obtained by finding the direction in which characters are closest together, since intercharacter distances are typically smaller than interline distances. Alternatively, it can be obtained by determining which of a number of directions has the largest variance in black pixels per line, because the lines in the direction of skew either have many black pixels due to characters in a line or few black pixels due to spaces between lines. The second approximation can then be obtained by determining which one of a number of directions close to the first approximation has the largest variance in black pixels per line.”, column 1 lines 43-56); calculating the sum of the lengths of line segments corresponding to the first slant values in each clusters respectively (where calculating the sum of the lengths is “The results for a number of such pivot pixels can then be combined to obtain a sum of squares for each direction. The initial direction with the largest sum of squares provides a first approximation of the skew direction of the text lines because the variance in the number of black pixels is larger at the skew direction than at other directions.”, column 2 lines 39-67 and column 3 lines 1-5); determining the maximum or minimum of the two length sums, and determining the mean value of the clusters corresponding to the maximum or (where determining the mean value of clusters is “The results for a number of such pivot pixels can then be combined to obtain a sum of squares for each nearby direction, and the nearby direction with the largest sum of squares provides a second approximation of the skew direction of the text lines”, column 2 lines 39-67 and column 3 lines 1-5).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Patent 6,415,064) as applied to claim 1 and 10 above, and further in view of Sensom-Wai et al. (US Patent 6,310,984).
Regarding claim 9, Oh teaches the method for acquiring slant value of a slant image of claim 1. Oh does not teach wherein before the analyzing the slant image and acquiring coordinate information of the plurality of boundary lines of the slant image, the method further includes: acquiring a slant certificate photograph, wherein the photograph includes background images and slant images; analyzing the photograph, eliminating the background image to acquire the slant {ZDIPA-1809-USPT/00842857v1} 4 image; determining whether the slant image is larger than the slant certificate in size; if the slant image is larger than the slant certificate in size, the slant image is set to be the same size as the slant certificate; if the slant image is smaller than or equal to the slant certificate in size, the size of the slant image will not be reset.  
 Sensom-Wai teaches wherein before the analyzing the slant image and acquiring coordinate information of the plurality of boundary lines of the slant image, the method further includes: acquiring a slant certificate photograph, wherein the photograph includes background images and slant images (where acquiring the slant photograph is “The present invention can be used with general purpose scanning devices for scanning an image as scanned data input. The image can be a photograph, multiple photographs in one scan, text only or mixed documents containing photographs, text, graphics, etc.”, column 4 lines 22-44); analyzing the photograph, eliminating the background image to acquire the slant{ZDIPA-1809-USPT/00842857v1} 4 image (where eliminating the background is “The present invention parses the scanned data input for determining the presence of scanner background information and extraneous information, which, for example, can be caused by a document carrier. Also, the scanned data input is parsed for determining edges and a skew angle of the image. The parsed data is used to compute skew and crop statistics of the scanned data for cropping and deskewing the image.”, column 4 lines 22-44); determining whether the slant image is larger than the slant certificate in size (where determining if the image is larger is “The automatic deskew and image cropping system 322 can accomplish this by comparing each scan line of pixels in the scan image with a predetermined scan line of background pixels to locate the first and last document image pixels.”, column 8 lines 44-63); if the slant image is larger than the slant certificate in size, the slant image is set to be the same size as the slant certificate (where if the slant image is larger is “The first sample technique detects the boundary by locating a first and a last document image pixel for the first scan line of the document image, a first and a last document image pixel for the last scan line of the document image, a leftmost document image pixel of the document image, and a rightmost document image pixel of the document image within the scan image. The positioned information of these six pixels is then used to compute the extent (i.e., boundary) of the document image in the scan image after skew correction. This information is then provided to the imaging program 326, allowing the imaging program 326 to trim or crop the scan image to obtain the document image without much or all of the background information.”, column 8 lines 30-44, Fig. 5); if the slant image is smaller than or equal to the slant certificate in size, the size of the slant image will not be reset (where if the slant image is smaller or equal to is “Moreover, when the automatic deskew and image cropping system 322 determines that the detected document image is not of a rectangular shape, the program 322 preferably defines the smallest rectangle that contains all of the six boundary pixels and informs the imaging program 326 to take the entire interior of this rectangle as the cropped document image (see, for example, FIG. 8). In this case, not all background information is trimmed off”, column 9 lines 14-26, Fig. 5).  
 (see column 2 lines 58-67).
Regarding claim 11, Oh teaches the device for acquiring slant value of a slant image of claim 10. Oh does not teach wherein the device further comprises: a photograph acquisition module configured to acquire a slant certificate photograph, wherein the photograph includes background images and slant images; a background eliminating module configured to analyze the photograph, eliminate the background image to acquire the slant image; a determining module configured to determine whether the slant image is larger than the slant certificate in size; a setting module configured to set the size of the slant image to the size of the slant certificate image if the slant image is larger than the slant certificate in size.
Samson-Wai teaches wherein the device further comprises: a photograph acquisition module configured to acquire a slant certificate photograph, wherein the photograph includes background images and slant images (where the photograph acquisition module is “In one embodiment, the computer system 200 can be a personal computer having a scanner, a notebook computer having a scanner, a palmtop computer having a scanner, a workstation having a scanner, or a mainframe computer having a scanner”, column 5 lines 1-7 and Fig. 3-4); a background eliminating module configured to analyze the photograph, eliminate the background image to acquire the slant image (where the background eliminating module is “For instance, due to the physical appearance of the document carrier, it can leave marks within the digital data representing the scanned document image 310. The automatic deskew and image cropping system 322 ignores the scanner background information and extraneous information and detects the skew angle and boundary of the document image of the document 310 within the scan image”, column 7 lines 10-27); a determining module (where the determining module is “The scan control program 324 interfaces with the scanner 218 and the imaging program 326. The function of scan control program 324 is to control the scanning operation of the scanner 218 and to receive the scan image of an original document 310 from the scanner 218. As is known, the scan image of a document typically includes the digital image of the document (i.e., the document image) and some background image and extraneous information if an extraneous device, such as a document carrier, is used to aid in scanning the document”, column 6 lines 33-46 Fig. 3-4); a setting module configured to set the size of the slant image to the size of the slant certificate image if the slant image is larger than the slant certificate in size (where setting module is “As described above, the computer system 200 includes the image processing system 320 (shown in FIGS. 3 and 4) which includes the automatic deskew and image cropping system 322 of the present invention (also shown in FIGS. 3 and 4)”, where the cropping system is resetting, or cropping, images to fit within a parameter, column 6 lines 6-15 and Fig. 3-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Samson-Wai’s teachings with Oh’s invention because Samson-Wai teaches the advantage of eliminating scanner background information and the errors associated with them (see column 1 lines 56-67 and column 2 lines 1-4 for the effect of errors and column 7 lines 10-27 for the advantage of removing scanner background).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P KELLOGG whose telephone number is (571)272-6471.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS P KELLOGG/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664